
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 762
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mr. Bartlett (for
			 himself, Mr. Franks of Arizona,
			 Ms. Clarke of New York, and
			 Mr. Johnson of Georgia) submitted the
			 following resolution; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives regarding community-based civil defense and power
		  generation.
	
	
		Whereas the United States has become increasingly more
			 dependent on electronic delivery systems to power daily needs and provide for
			 the common defense;
		Whereas these systems would be rendered useless or their
			 functions significantly reduced in the event of a high impact
			 low-frequency event such as a cyber attack, coordinated physical attack
			 on electric grid and communications assets, or the electromagnetic pulse (EMP)
			 effects of either a 100-year solar storm or high-altitude nuclear burst;
		Whereas the 2010 North American Electric
			 Reliability Corporation (NERC) report, High-Impact Low-Frequency
			 Vulnerabilities to the Bulk American Power System, discusses the wide
			 range of threats that could disrupt, damage, or destroy sufficient amounts of
			 the power grids to cause widespread death and economic disruption;
		Whereas the January 2010 Federal Energy
			 Regulatory Commission (FERC) report, Electromagnetic Pulse: Effects on
			 the U.S. Power Grid, provides detail into the vulnerability of power
			 grids from the electromagnetic pulse (EMP) effects of extreme space weather and
			 high-altitude nuclear effects and intentional electromagnetic
			 interference;
		Whereas the Congressional EMP Commission reports of 2004
			 and 2008 outline the interdependent nature of all critical infrastructure,
			 especially to power and telecommunications and their vulnerability to the EMP
			 effects of extreme space weather and high-altitude nuclear bursts;
		Whereas the National Defense University hosted a series of
			 workshops and an energy security exercise in October 2011 with broad
			 participation of Federal, State, local government, and the private sector
			 highlighting the need for greater local sustainability in light of a prolonged
			 nationwide power loss;
		Whereas the Hoover-Brookings joint report on distributed
			 power shows that the value of local power generation for security applications
			 is either cost competitive or approaching competitiveness as new innovations
			 come to market;
		Whereas, on March 30, 2012, the United States Department
			 of Homeland Security published the National Preparedness Report
			 (Report) seeking to create an all-of-nation approach to
			 preparedness;
		Whereas the Federal Emergency Management
			 Agency (FEMA) was assigned as the National Preparedness Report Coordinator,
			 Efforts to improve national preparedness have incorporated the whole
			 community, which includes individuals, communities, the private and nonprofit
			 sectors, faith-based organizations, and Federal, State, local, tribal, and
			 territorial governments.;
		Whereas the National Preparedness Report
			 focuses on a catastrophic planning framework known as Maximums of
			 Maximums, which centers on collaborative, whole community planning for
			 worst-case scenarios that exceed government capabilities and therefore focus on
			 more local and individual efforts for survival and recovery;
		Whereas these high-impact, low-frequency events would
			 cause regional or nationwide collapse of critical infrastructure that could
			 last months or longer, it is incumbent on the Federal Government to reassess
			 its civilian civil defense strategies to include local governments and
			 individual citizens; and
		Whereas it is in the interest of national security and
			 local community viability that every community and institution begin to
			 reestablish its ability to generate at least 20 percent of its own power for
			 its critical infrastructure and services in order to provide its citizens with
			 food and water: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)encourages every community to develop its
			 own civil defense program working with citizens, leaders, and
			 institutions ranging from local fire halls, schools, and faith-based
			 organizations, to create sustainable local infrastructure and planning capacity
			 so that it might mitigate high-impact scenarios and be better prepared to
			 survive and recover from these worst-case disaster scenarios and be better able
			 to affordably and sustainably meet the needs of the community in times of peace
			 and tranquility;
			(2)encourages every citizen to develop an
			 individual emergency plan to prepare for the absence of government assistance
			 for extended periods;
			(3)encourages each local community to foster
			 the capability of providing at least 20 percent of its own critical needs such
			 as local power generation, food, and water, while protecting local
			 infrastructure whenever possible from the threats that threaten centralized
			 infrastructure, and do so with the urgency and importance inherent in an
			 all-of-nation civil defense program developed by citizens and their local
			 communities; and
			(4)encourages State governments and Federal
			 agencies to support the ability of local communities to become stronger,
			 self-reliant, and better able to assist neighboring communities in times of
			 great need.
			
